Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 23, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153238                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  KYOCERA CORPORATION,                                                                                               Justices
           Plaintiff-Appellant,
  v                                                                SC: 153238
                                                                   COA: 327974
                                                                   Saginaw CC: 15-025786-CK
  HEMLOCK SEMICONDUCTOR, LLC,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 3, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 23, 2016
           s1116
                                                                              Clerk